PER CURIAM.
Appellee, George Green, was charged in two separate informations with violations of §§ 817.49 and 839.13, Fla.Stat., F.S.A. While under prosecution in the Criminal Court of Record, Green petitioned the circuit court for a writ of habeas corpus, alleging that the informations were “null and void in that they wholly failed to charge the Relator with any offense punishable under the laws of the State of Florida. * * * ” The writ was issued and return made. After a hearing, the circuit judge rendered his judgment and opinion, wherein he specifically held that neither information charged any offense under the laws of Florida. It was ordered that Green be discharged from custody. From the judgment of the circuit court, the state brings this appeal pursuant to § 79.11, Fla.Stat., F.S.A. See also Crownover v. Shannon, Fla.1964, 170 So.2d 299.
The order of the circuit judge comes to this court carrying with it a presumption of correctness. If the appellant is to prevail, it is incumbent upon him to demonstrate reversible error. Matera v. Buchanan, Fla.App.1966, 192 So.2d 18. Upon a thorough examination of the record before us, we find that the circuit judge correctly followed the guideposts set out by this court as to both the nature and scope of the remedy. See Matera v. Buchanan, supra; and Buchanan v. State, Fla.App.1965, 171 So.2d 186. Accordingly, no error having been shown, we affirm.
Affirmed.